

Exhibit 10.12


[Cypress Letterhead]


February 26, 2008


Sudhir Gopalswamy
Pleasanton, CA


Dear Sudhir,


We are pleased to extend an offer of employment to you to join Cypress
Semiconductor Corporation Effective on the date specified below, you will become
a full-time employee of the Company to serve in the position of Senior Product
Marketing Director, reporting to David Kranzler, Vice President and to perform
other such duties and responsibilities as may be assigned to you from time to
time by the President or the Board of Directors of the Company.


In consideration for all services rendered by you in such employment, you will
be paid an annual salary of $200,000.00. Salary payments will be made bi-weekly.
During your employment, you shall be entitled to participate in the Company's
employee fringe benefit programs, stock purchase, new product bonus, and 401(k)
plans to the extent of your eligibility.


Cypress is pleased to offer you a grant of 12,500 Restricted Stock Units (RSUs).
RSUs are a promise by the company to give you shares of common stock in the
future, provided your employment is continuous. Your RSUs will vest over five
years at the rate of 1/5 (20%) per year as of the anniversary of the vesting
date. Vesting begins as of your hire date. You will need to accept this RSU
grant through the on-line web page at E*TRADE
https://us.etrade.com/e/tlwelcome/employeestockplans. The acceptance of the
grant must be completed within 60 days of issuance. RSUs have no exercise price
and therefore always have value. The value of each RSU is equal to the value of
one share of Cypress's stock once vested (less any applicable taxes and
withholdings). Vested RSUs remain yours for as long as you hold the shares, even
if the company no longer employs you. You may sell them immediately upon vest or
hold onto them for however long you like. In the latter case, you bear the risk
of the stock declining in price and your shares losing value.


You will be a participant in the Cypress Semiconductor 2008 Key Employee Bonus
Program (KEBP). Effective the beginning of the quarter following your date of
hire your target incentive will be 30% of base salary. Your actual incentive
will be based on both company and individual performance.


As a Cypress employee, you are required to follow all of Cypress'
specifications, policies, and practices. Among many other things, this includes
(but is not limited to) your responsibility to follow Cypress' Code of Business
Conduct and Ethics. Within the first 30 days of your Cypress employment you are
required to be trained on the Code of Business Conduct and Ethics. The training
is online and is available through Cypress University (CYU) on the Cypress
Intranet. Within the first 30 days of your Cypress employment you are required
to take and successfully complete the Workplace Harassment Training. The
training is online and is available through Cypress University (CYU) on the
Cypress Intranet.


Your employment with Cypress will be at-will. This means that both you and
Cypress can end your employment at any time, whether or not there is cause or
notice. No one other than the Chief Executive Officer and the Vice President of
human Resources has the authority to change this arrangement or to make any
agreement contrary to this. Any such agreement must be in writing, must be
signed by the Chief Executive Officer and the Vice President of Human Resources,
and must express a clear intent to alter the at-will nature of your employment
relationship.


Upon your acceptance of employment, you will sign the Company's standard
Proprietary Information and Inventions Agreement. This offer is contingent upon
your ability to present documents establishing your right to work in the United
States as required by the 1986 Federal Immigration Reform and Control Act.


You hereby confirm that (i) you will not disclose or use any confidential or
proprietary information or trade secrets of any prior employer or other person
in connection with your employment by the Company, (ii) you are not subject to
any agreement or restriction which would restrict your employment with the
Company, and (iii) you have not solicited, nor has the Company requested that
you solicit, any person employed by your former employer to join the Company.


U.S. Export laws require Cypress to obtain licenses for foreign nationals from
certain countries (for example, Libya, Iraq) who will have access to certain
types of technology. If an export license is required, the U.S. government must
grant that license before you are permitted to commence your job assignment.
This offer of employment may be contingent upon issuance of a license. Please
contact your Cypress Human Resources Business Partner at (408) 544-1007 if you
have any questions about how the export control laws apply to your employment.


This offer is valid through 12:00 noon, March 3, 2008.




Very Truly Yours,


/s/ Dinesh Ramanathan


Dinesh Ramanathan
Executive Vice President, Data Communications Division


/s/ Roy Malatesta


Roy Malatesta
Human Resources Business Partner Manager Sr.





I accept Cypress' offer of at-will employment and agree to all of the terms
described in this Letter:


Signature /s/ Sudhir Gopalswamy
Date 3/10/08
Expected Start Date 04/02/08


Please provide your preferred name, if any, so that we may order a
cubicle/office name plate and for your Cypress email account:
 
First Name: Sudhir Last Name Gopalswamy @cypress.com


